TDCJ Offender Details                                                                              Page 1 of2


                                                                                            New Offender Search
    T~XAS [}I;P.ARTMENT OF CRIMINAl JUSTICE·




 Offender Information Details
   Return to Search list



 SID Number:                                    05276731

 TDCJ Number:                                   00773394

 Name:                                          MURFF,SANTONIO DEMON

 Race:                                          B

 Gender:                                        M
 DOB:                                           1974-04-30

 Maximum Sentence Date:                         LIFE SENTENCE

 Current Facility:                              ROBERTSON

 Projected Release Date:                        LIFE SENTENCE

 Parole Eligibility Date:                       2035-01-17

 Offender Visitation Eligible:                  YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and ·
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.



    Parole Review Information
 Offense History:
    Offense                          Sentence                     Case       Sentence (YY -MM-
                     Offense                         County
     Date                              Date                        No.             DD)
                I                I               I            I          I


http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=05276731                     7/23/2015